            Case 1:21-cv-00629-LGS Document 10 Filed 03/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 MOHAMMED DONZO,                                              :
                                              Plaintiff,      :
                                                              :    21 Civ. 629 (LGS)
                            -against-                         :
                                                              :         ORDER
 CITY OF NEW YORK et al.,                                     :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for April 1, 2021, at

11:00 a.m. (Dkt. No. 4).

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on March 25, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than March

29, 2021. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendants, as soon as possible

and no later than March 30, 2021, Plaintiff shall file a letter (i) summarizing his efforts to contact

Defendants and (ii) requesting adjournment of the initial pretrial conference.

Dated: March 26, 2021
       New York, New York
